Exhibit (10)(I)(10)

TWELFTH AMENDMENT

TO

HARLEYSVILLE MUTUAL INSURANCE COMPANY

HARLEYSVILLE PREFERRED INSURANCE COMPANY

HARLEYSVILLE INSURANCE COMPANY OF NEW JERSEY

HARLEYSVILLE-ATLANTIC INSURANCE COMPANY

HARLEYSVILLE WORCESTER INSURANCE COMPANY

HARLEYSVILLE INSURANCE COMPANY OF NEW YORK

HARLEYSVILLE INSURANCE COMPANY OF OHIO

HARLEYSVILLE PENNLAND INSURANCE COMPANY

HARLEYSVILLE LAKE STATES INSURANCE COMPANY

HARLEYSVILLE INSURANCE COMPANY

PROPORTIONAL REINSURANCE AGREEMENT

This Twelfth Amendment to the Proportional Reinsurance Agreement is entered into
by and between HARLEYSVILLE MUTUAL INSURANCE COMPANY, HARLEYSVILLE PREFERRED
INSURANCE COMPANY F/K/A HURON INSURANCE COMPANY, HARLEYSVILLE INSURANCE COMPANY
OF NEW JERSEY, HARLEYSVILLE-ATLANTIC INSURANCE COMPANY, HARLEYSVILLE WORCESTER
INSURANCE COMPANY F/K/A WORCESTER INSURANCE COMPANY, HARLEYSVILLE INSURANCE
COMPANY OF NEW YORK F/K/A NEW YORK CASUALTY INSURANCE COMPANY, HARLEYSVILLE
INSURANCE COMPANY OF OHIO F/K/A GREAT OAKS INSURANCE COMPANY, HARLEYSVILLE
PENNLAND INSURANCE COMPANY F/K/A PENNLAND INSURANCE COMPANY, HARLEYSVILLE LAKE
STATES INSURANCE COMPANY F/K/A LAKE STATES INSURANCE COMPANY and HARLEYSVILLE
INSURANCE COMPANY F/K/A MINNESOTA FIRE AND CASUALTY COMPANY.

This Amendment to the Proportional Reinsurance Agreement (“the Agreement”)
between Harleysville Mutual Insurance Company (“HMIC”), Harleysville Preferred
Insurance Company, Harleysville Insurance Company of New Jersey,
Harleysville-Atlantic Insurance Company, Harleysville Worcester Insurance
Company, Harleysville Insurance Company of New York, Harleysville Insurance
Company of Ohio, Harleysville Pennland Insurance Company, Harleysville Lake
States Insurance Company and Harleysville Insurance Company dated April 7, 1986,
and amended June 30, 1987, December 30, 1988, November 22, 1989, March 19,
1990, August 9, 1993 (with revision dated August 2, 1994), March 16,
1995, March 18, 1996, March 3, 1997 (with Addendum dated March 3,
1997), March 4, 1998, January 7, 2008 and January 1, 2010 in which those
companies created a common risk-sharing pool for their underwriting operations,
has the following purposes:

 

  A. To cause HMIC to retain and not cede or retrocede, as the case may be, to
the pool all workers compensation business written by HMIC and assumed by it
from the other pool members with respect to all workers compensation policies
that are either first effective or which renew on or after January 1, 2011 and
the unearned portion of the policies in-force on January 1, 2011.



--------------------------------------------------------------------------------

  B. To provide, upon the effective date of the termination of the Agreement,
for the orderly run-off of all member company liabilities until the natural
expiration or earlier cancellation of all policies ceded to the pool as of the
termination date.

In consideration of the mutual agreements hereinafter set forth and contained in
the Agreement, the parties hereby agree as follows:

 

1. Paragraph 1.2 of Part III is deleted in its entirety and replaced by the
following:

 

  1.2 Commencing on the opening of business, HMIC will cede and the Subsidiaries
will accept their proportionate share (as shown on Exhibit I) of the net
liability on all insurance thereafter written by HMIC, including the net
liability on the business assumed by HMIC under Paragraph 1.1 above.
Notwithstanding anything in this Paragraph to the contrary, HMIC will retain,
and will not cede or retrocede as the case may be to the Subsidiaries, one
hundred percent (100%) of the net liability on all insurance classified by the
companies as workers compensation business which is either written by HMIC or
assumed by it under Paragraph 1.1 above on account of policies which are either
first effective or renewed on or after January 1, 2011 and with respect to
losses that occur on or after that date with respect to workers compensation
policies that are then in-force.

 

2. Paragraph 1.3 of Part III is deleted in its entirety and replaced by the
following:

 

  1.3 The parties hereto agree that all net premiums, losses and expenses on all
insurance written by HMIC and assumed by it under Paragraph 1.1. above, shall be
pro-rated between the parties in their proportionate share (as shown on Exhibit
I). Notwithstanding anything in this Paragraph to the contrary, the parties
agree that all net premiums, losses and expenses on all insurance classified by
the companies as workers compensation business written by HMIC and assumed by it
under Paragraph 1.1 above on account of policies that are first effective or
renewed on or after January 1, 2011 and with respect to the unearned portion of
the in-force policies as of January 1, 2011 shall be retained in their entirety
by HMIC. In consideration of HMIC agreeing to retain all liabilities and
expenses on account of all workers compensation losses that occur on or after
January 1, 2011 on account of workers compensation policies that are in-force as
of that date and which HMIC assumes from the Subsidiaries under Paragraph 1.1
above, the Subsidiaries shall pay and HMIC shall retain one hundred percent
(100%) of the Subsidiaries’ net unearned premium reserve as of January 1, 2011
with respect to such policies less commission at a rate based upon the actual
acquisition costs of such business on such date.



--------------------------------------------------------------------------------

3. Paragraph 2.2 is added to Part IV as follows:

2.2 At the termination effective date, each member reinsurer shall remain liable
with respect to all policies in force at the effective date of the termination
of this Agreement; however, the liability of each member company shall cease
with respect to a loss or loss occurrence with a date of loss subsequent to the
natural expiration or prior cancellation of each policy ceded, whichever first
occurs. Should any ceded policy that is in-force as of the effective date of
termination be extended or continued due to regulatory or other legal
restrictions, this Agreement shall continue to apply to cover such policies
until those policies naturally expire or are cancelled prior thereto and such
regulatory or other legal restrictions no longer apply.

 

4. This Twelfth Amendment and the Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania.

 

5. No assignment, amendment, modification, or termination of the Proportional
Reinsurance Agreement, this Twelfth Amendment or any of the amendments thereto
shall be effective unless such assignment, amendment, modification or
termination is (i) filed with the domiciliary regulator(s) at least 30 days
prior to the proposed effective date, (ii) not disapproved by the domiciliary
regulators, (iii) made in writing, and (iv) signed by the parties hereto.

 

6. The Effective Date of this Twelfth Amendment shall be January 1, 2011.

 

7. All other terms and conditions of the Proportional Reinsurance Agreement, as
amended from time to time, shall remain the same.

IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to the
Proportional Reinsurance Agreement to be executed by their duly authorized
respective officers on this      day of December, 2010.

 

ATTEST:    

HARLEYSVILLE MUTUAL INSURANCE COMPANY

 

    BY:  

 

ATTEST:    

HARLEYSVILLE PREFERRED INSURNANCE COMPANY

 

    BY:  

 

ATTEST:    

HARLEYSVILLE INSURANCE COMPANY OF NEW JERSEY

 

    BY:  

 

ATTEST:    

HARLEYSVILLE-ATLANTIC INSURANCE COMPANY

 

    BY:  

 



--------------------------------------------------------------------------------

ATTEST:    

HARLEYSVILL WORCESTER INSURANCE COMPANY

 

    BY:  

 

ATTEST:    

HARLEYSVILLE INSURANCE COMPANY OF NEW YORK

 

    BY:  

 

ATTEST:    

HARLEYSVILLE INSURANCE COMPANY OF OHIO

 

    BY:  

 

ATTEST:    

HARLEYSVILLE PENNLAND INSURANCE COMPANY

 

    BY:  

 

ATTEST:    

HARLEYSVILLE LAKE STATES INSURANCE COMPANY

 

    BY:  

 

ATTEST:    

HARLEYSVILLE INSURANCE COMPANY

 

    BY:  

 